On Petition foe a Eeheaeing.
Coffey, C. J. —
A petition for a rehearing is filed in this case in which it is urged that this court erred in holding the cross-complaint, filed by the appellees in the court below, *350sufficient. While the cross-complaint contains the general allegation that the appellees are the equitable owners of the land in dispute, it is claimed that the specific allegations contradict the general, and must control.
The cross-complaint is entitled, “ Samuel N. Warbritton vs. Francis M. Demorett and Phoebe J. Demorett,” and so much of it as is material to the controversy here is as follows :
“ The above named defendants, Francis M. Demorett and Phoebe J. Demorett, for cross-complaint against the plaintiff, Samuel N. Warbritton, complain of said Warbritton, and say that they are the equitable owners and in the full and complete possession of the following described real estate, in Montgomery county, Indiana: * * * Cross-complainants further aver that he derived his title as follows, to wit: he, defendant, purchased said real estate from William Hubbard, who purchased the same from one Nathaniel Jessup, who purchased the same from one F. M. Watkins, the person from whom cross-complainants derive their title ; that the said Jessup purchased the real estate * * from Watkins * * long before the cross-complainants purchased the same real estate from Watkins ; that Watkins, at the time he sold to Jessup, put him in * * possession,* * * and that Jessup and his grantees * * * have ever since held possession thereof, * * * and have made lasting and valuable improvements thereon; that cross-complainants purchased the real estate, while * * Jessup and his grantees were in the possession thereof * * under said purchase from Watkins. * * * Cross-complainants aver that they are the owners of said real estate, and that said Warbritton is claiming some title thereto, interest in said real estate adverse to cross-complainants’ said title; that the claim of said Warbritton is groundless and void, and a cloud upon cross-complainants’ title.”
This is by no means a model pleading, and the looseness with which it is drawn is without excuse.
*351The doctrine that general allegations in a pleading are controlled by specific allegations in the same pleading is too familiar to the profession to require citations, but in order to control the general allegations' they must be clearly repugnant thereto, and must show that the general allegations are untrue. If the specific allegations in this pleading show that the appellees have no title, then the demurrer thereto should have been sustained, otherwise it should have been overruled. The general allegations are to the effect that the appellees are the equitable owners of the land in dispute, and are in the possession thereof; that the appellant is asserting a groundless claim to the land, which casts a cloud upon the title of the appellees.
Following these general allegations the appellees attempt to give the source of their title.
The claim of the appellant is that in the following allegation, namely, “ He, defendant, purchased said real estate from William Hubbard,” etc., the word “ defendant ” applies to the appellant, and not the appellees, and that, this being true, it appears that the appellant has the better title. We think it reasonably certain, when the whole pleading is construed together, that the appellees are attempting to give the source of their own title, and not that of the appellant.
It appears from the allegations in this cross-complaint that when Watkins sold to Jessup he placed him in the possession of the land, and that he and his grantees have ever since been in possession. It also appears that the appellees are in possession of the land, so that all the allegations in relation to possession can not be true unless the appellees are to be regarded as making their title through Jessup, and, when so regarded and treated, the allegations are reconciled, and no conflict exists.
We think the pleader by the use of the word “defendant,” in the connection in which it is used, had reference to. the defendant in the main action, and not to the defendant to the cross-complaint.
Filed Oct. 15, 1891.
In the case of Indiana, etc., R. W. Co.v. Dailey, 110 Ind. 75, the word “ plaintiff” was used where the word “ defendant ” was intended. In commenting upon the contention that the word “ plaintiff” should be read as it was written, this court said : “ Merely clerical mistakes, such as the use of one word or one name for another, where, as in this case, there is and can be no possible room for doubt as to which one of two. words or names the pleader intended to use, will not and ought not to vitiate the pleading, in any court, under the statutory rule that ‘ its allegations shall be liberally ■construed, with a view to substantial justice between the parties.’ ” See, also, Landon v. White, 101 Ind. 249.
When we treat the specific allegations in this cross-complaint as being descriptive of the source from which the appellees derive their title, and construe them with a view to substantial justice between the parties, we think there is no such conflict between them and the general allegations as renders the pleading bad.
Petition overruled.